     Case 5:17-cv-01606-DMG-PJW Document 30 Filed 08/19/20 Page 1 of 1 Page ID #:942



 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     JOSE MEDINA SOTO,                      )   CASE NO. ED CV 17-1606-DMG (PJW)
                                              )
11                       Petitioner,          )
                                              )   J U D G M E N T
12                 v.                         )
                                              )
13     DEAN BORDERS, WARDEN,                  )
                                              )
14                       Respondent.          )
                                              )
15
16           Pursuant to the Order Accepting Report and Adopting Findings,
17     Conclusions, and Recommendations of United States Magistrate Judge,
18           IT IS ADJUDGED that the Petition is denied and this action is
19     dismissed with prejudice.
20
       DATED:    August 19, 2020
21
22
23
24                                        DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
